Citation Nr: 0924711	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1967.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In October 2006, the Veteran was afforded a VA examination 
for bilateral hearing loss and tinnitus.  The examiner 
provided a medical opinion with regard to tinnitus and 
hearing loss that does not reflect consideration of the 
Veteran's reports of his history.  Cf. Dalton v. Peake, 21 
Vet. App. 23 (2007).  The examiner also reported that service 
medical records were not reviewed but that private treatment 
records were reviewed.  The claims folder contains no private 
treatment records.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) 

The October 2006 examination is inadequate because of the 
reported failure to consider the service medical records and 
the apparent lack of consideration of the Veterans' reports 
of a continuity of symptoms beginning in service.  VA 
regulations provide that where the examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2008); see 38 C.F.R. § 
19.9 (2008).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, this appeal is REMANDED for the following:

1.  Ask the examiner who provided the 
October 2006, VA examination to review 
the claims folder and provide opinions as 
to whether current tinnitus or hearing 
loss in either ear had its onset in 
service or underwent an increase in 
disability in service.

The examiner should provide a rationale 
for these opinions that reflects 
consideration of the Veteran's reports of 
symptoms beginning in service.

The examiner should also clarify whether 
private treatment records were considered 
at the time of the October 2006 
examination, and if so, should describe 
these records.

If the examiner who provided the October 
2006 examination is unavailable, the 
Veteran should be afforded a new VA 
examination to obtain the necessary 
opinions.

2.  If any issue on appeal remains 
denied, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




